DETAILED ACTION
1.	Claims 21-40 of application 17/078,659, filed on 10/23/20, are presented for examination.  Claims 1-20 were cancelled by the Preliminary Amendment received on the same date. The IDSs received on 03/26/21, 04/26/21, 07/07/21, 10/04/21, 11/23/21 and 06/01/22 have been considered.  The present application is a CON of application 15/935,556, filed on 03/26/18, now USP 10,831,191; which is a CON of application 14/934,371, filed on 11/06/15, now USP 10,007,263.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 


Pertinence of IDS Documents
2.	The IDSs noted above have been received and considered. It is noted that Applicant has filed numerous IDSs that have long lists without any explanation of the pertinence of the cited documents.  The Examiner reminds Applicant that MPEP 2004.13 states: 
“It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance.”


Specification Objections
3.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, for consistency purposes, the continuation information should be updated to reflect the current patent status of parent applications 15/935,556 and 14/934,371, which are now USP 10,831,191 and USP 10,007,263 respectively.  Appropriate correction is optional, but nevertheless requested, as the ADS does not provide a specific reference to the 10,831,191 patent.
Claim Objections 
4.	Claim 30 is objected to under 37 CFR 1.75(d)(1), wherein: 
	The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a))

The phrase “wherein the wherein the” [ln. 3] is understood as and should be changed to
“wherein the”.

Double Patenting Rejections
5.1.1	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. § 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. § 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. § 101.


5.1.2	Claims 21-27 are rejected under 35 U.S.C. § 101 as twice claiming the same invention, i.e. an identical design that is identical in scope, as that of claims 1-7 of prior U.S. Patent No. 10,831,191.  This is a statutory double patenting rejection.

5.2.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

5.2.2	Claims 28-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 8-20 of USP 10,831,191 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the corresponding features in the claims of both the present invention and the ‘191 patent are parallel to each other and nearly identical, and comprise the entirety, or scope of allowed claims 8-20 in the ‘191 patent.
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 28-40 of the present invention, and claims 8-20 of the ‘191 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘191 patent, and the specifications of both the present invention and the ‘191 patent support the identical critical features noted above.
Allowed Claims
6.1	Claims 21-40 are considered allowable, pending resolution of any rejections or objections noted above, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 21, 28 and 34, specifically including: 
(Claim 28)  “A computer system for directing a route of an autonomous or semi-autonomous vehicle during an emergency, comprising:4 
US.129862165.01Preliminary AmendmentApplication Filed HerewithPage 5one or more processors; 
one or more sensors disposed within the autonomous or semi-autonomous vehicle and 
communicatively connected to the one or more processors; 
a communication component communicatively coupled to the one or more processors 
and a program memory coupled to the one or more processors and storing executable instructions that when executed by the one or more processors cause the computer system to:
detect that an occupant of the autonomous or semi-autonomous vehicle is 
experiencing a medical emergency based upon data from the one or more sensors; 
identify a medical facility based upon a vehicle location of the autonomous or 
semi-autonomous vehicle; 
determine one or more routes from the vehicle location to the medical facility; 
cause the autonomous or semi-autonomous vehicle to automatically travel to the 
medical facility along the determined one or more routes, wherein the autonomous or semi-autonomous vehicle is controlled by one or more autonomous operation features during travel along the determined one or more routes; and 
transmit, by the communication component, a message to at least one of the 
following: the medical facility, a police department, a fire department, or a family member of the
occupant, wherein the message indicates the determined one or more routes to the medical facility.”

6.2	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 22-27, 29-33 and 35-40 are deemed allowable as depending either directly or indirectly from allowed independent claims 21, 28 and 34.

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.

/RUSSELL FREJD/	
Primary Examiner  AU 3661